Case 4:17-cr-00016-TWP-VTW Document 68 Filed 08/16/19 Page 1 of 2 PageID #: 191




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )
                v.                             )       Cause No.: 4:17-CR-0016 TWP-VTW
                                               )
 ZACHARY TALAMONTI,                            )
                                               )
                        Defendant.             )

          AGREED MOTION TO ORDER PRESENTENCE REPORT AND
     TO SCHEDULE A COMBINED GUILTY PLEA AND SENTENCING HEARING

        Defendant Zachary Talamonti, by counsel, Cary J. Citronberg and David J. Hensel,

 respectfully requests a Presentence Report (PSR) and for the Court to set this matter for a

 combined Guilty Plea and Sentencing Hearing. In support, Defendant states:

        1.      This matter is currently set for a Guilty Plea Hearing for August 20, 2019 at 2 pm.

        2.      However, the Presentence Report (PSR) has not been ordered.

        3.      Defendant Talamonti requests that a presentence investigation by the Probation

 Office be commenced immediately and consents to the review of the completed PSR by the

 Judge and counsel for the parties prior to the acceptance of his plea of guilty by the Court.

        4.      Further, Defendant Talamonti requests that the current August 20, 2019 Guilty

 Plea Hearing be vacated and this matter be set for a combined Guilty Plea and Sentencing

 Hearing upon completion and review of the PSR.

        5.      The undersigned has conferred with the Assistant United States Attorney in this

 matter and is authorized to report that the Government agrees with the relief sought herein.
Case 4:17-cr-00016-TWP-VTW Document 68 Filed 08/16/19 Page 2 of 2 PageID #: 192




           WHEREFORE, Defendant Talamonti requests that a PSR be prepared and that the

 current August 20, 2019 Guilty Plea Hearing be vacated and a combined Guilty Plea and

 Sentencing Hearing be scheduled after the completion of the PSR.


 Dated: August 16, 2019                          /s/ David J. Hensel
                                                 David J. Hensel, #15455-49
                                                 HOOVER HULL TURNER LLP
                                                 111 Monument Circle, Suite 4400
                                                 PO Box 44989
                                                 Indianapolis, IN 46244-0989
                                                 (317) 822-4400
                                                 (317) 822-0234 (fax)
                                                 dhensel@hooverhullturner.com

                                                 Cary J. Citronberg
                                                 Zwerling Citronberg PLLC
                                                 114 N. Alfred Street
                                                 Alexandria, VA 22314-3011
                                                 (703) 684-8000
                                                 (703) 684-9700 (fax)
                                                 cary@zwerling.com
                                                 Attorneys for Defendant, Zachary Talamonti



                                   CERTIFICATE OF SERVICE

           I certify that on August 16, 2019, a copy of the foregoing Motion was filed electronically.

 Service of this filing will be made to all ECF-registered counsel by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s system.

                                                 /s/ David J. Hensel
                                                 David J. Hensel
                                                 HOOVER HULL TURNER LLP


 1030533
